Case 2:20-cv-09097-DMG-PVC Document 39 Filed 05/03/21 Page 1 of 12 Page ID #:371




    1     CENTER FOR DISABILITY ACCESS
          Amanda Seabock, Esq., SBN 289900
    2     Russell Handy, Esq., SBN 195058
          Dennis Price, Esq., SBN 279082
    3     Tehniat Zaman, Esq., SBN 321557
          Mail: 8033 Linda Vista Road, Suite 200
    4     San Diego, CA 92111
          (858) 375-7385; (888) 422-5191 fax
    5     TehniatZ@potterhandy.com
    6
          Attorneys for Plaintiff
    7
    8
    9
   10
                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
   11
   12     Orlando Garcia,                          Case No: 2:20-cv-09097-MWF-PVC
   13                                              Hon. Dolly M. Gee
                       Plaintiff,
   14         v.                                   Plaintiff’s Notice of Motion and
                                                   Motion for Leave to File First
   15     Deanna Antoinette Ductoc;                Amended Complaint
          Angel Daniel Ductoc Jr.; Janice
   16     Rosales; and Does 1-10,                  Fed.R.Civ.P. 15(a)(2).
   17                  Defendants.
                                                   Date: June 4, 2021
   18                                              Time: 9:30 a.m.
                                                   Ctrm: 8C
   19
   20
   21          TO DEFENDANTS AND THEIR ATTORNEYS OF RECORD:
   22          PLEASE TAKE NOTICE that on June 4, 2021 at 9:30 a.m., in
   23   Courtroom 8C of the First Street Courthouse, located at 350 West First Street,
   24   Los Angeles, California, Plaintiff Orlando Garcia, by and through his counsel,
   25   will move and hereby does move, pursuant to Federal Rule of Civil Procedure
   26   15(a)(2) for leave to file his First Amended Complaint.
   27          This motion is made following the conference of counsel pursuant to
   28   L.R. 7-3 which took place on April 23, 2021.



                                               1

        Notice of Motion and Motion to Amend            Case No.: 2:20-cv-09097-MWF-PVC
Case 2:20-cv-09097-DMG-PVC Document 39 Filed 05/03/21 Page 2 of 12 Page ID #:372




    1          The Motion shall be based upon this Notice, the attached Memorandum
    2   of Points and Authorities, the attached “redlined” proposed first amended
    3   complaint, filed concurrently as “Exhibit 1,” the Declarations of Tehniat
    4   Zaman and Soyoung Ward and associated exhibits, all of the documents and
    5   records on file in this action, and such other and further matters that may be
    6   presented at hearing.
    7
    8   Dated: May 3, 2021                     CENTER FOR DISABILITY ACCESS
    9
                                                By: /s/ Tehniat Zaman
   10                                           Tehniat Zaman
   11                                           Attorney for Plaintiff
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28




                                               2

        Notice of Motion and Motion to Amend             Case No.: 2:20-cv-09097-MWF-PVC
Case 2:20-cv-09097-DMG-PVC Document 39 Filed 05/03/21 Page 3 of 12 Page ID #:373




                 EXHIBIT A
Case 2:20-cv-09097-DMG-PVC Document 39 Filed 05/03/21 Page 4 of 12 Page ID #:374




 1     CENTER FOR DISABILITY ACCESS
       Raymond Ballister Jr., Esq., SBN 111282
 2     Russell Handy, Esq., SBN 195058
       Dennis Price, Esq., SBN 279082
 3     Amanda Seabock, Esq., SBN 289900
       Tehniat Zaman, Esq., SBN 321557
 4     Mail: 8033 Linda Vista Road, Suite 200
       San Diego, CA 92111
 5     (858) 375-7385; (888) 422-5191 fax
       amandasTehniatZ@potterhandy.com
 6
 7
       Attorneys for Plaintiff

 8
 9                          UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
10
11     Orlando Garcia,                           Case No. 2:20-cv-09097-DMG-
                                                 PVC
12                Plaintiff,                     Hon. Dolly M. Gee
13        v.
                                                 First Amended Complaint For
14     Deanna Antoinette Ductoc;                 Damages And Injunctive Relief
       Angel Daniel Ductoc Jr.; Janice           For Violations Of: Americans
15     Rosales; and Does 1-10,                   With Disabilities Act; Unruh Civil
                                                 Rights Act
16                Defendants.
17
18         Plaintiff Orlando Garcia complains of Deanna Antoinette Ductoc;
19   Angel Daniel Ductoc Jr.; Janice Rosales; and Does 1-10 (“Defendants”), and
20   alleges as follows:
21
22     PARTIES:
23     1. Plaintiff is a California resident with physical disabilities. Plaintiff is a
24   level C-5 quadriplegic. He also suffers from Cerebral Palsy. He has manual
25   dexterity issues. He uses a wheelchair for mobility.
26     2. Defendants Deanna Antoinette Ductoc and Angel Daniel Ductoc Jr.
27   owned Los Angelito’s Bakery located at or about 2881 E Florence Ave,
28   Huntington Park, California, in September 2020.


                                             1

     First Amended Complaint
Case 2:20-cv-09097-DMG-PVC Document 39 Filed 05/03/21 Page 5 of 12 Page ID #:375




 1     3. Defendants Deanna Antoinette Ductoc and Angel Daniel Ductoc Jr.
 2   own Los Angelito’s Bakery located at or about 2881 E Florence Ave,
 3   Huntington Park, California, currently.
 4     4. Defendant Janice Rosales owned the real property located at or 2881 E
 5   Florence Ave, Huntington Park, California, in September 2020.
 6     3.5. Defendant Janice Rosales owns the real property located at or 2881 E
                                                                                           Formatted: Kern at 8 pt
 7   Florence Ave, Huntington Park, California, currently.
 8     4.6. Plaintiff does not know the true names of Defendants, their business
 9   capacities, their ownership connection to the property and business, or their
10   relative responsibilities in causing the access violations herein complained of,
11   and alleges a joint venture and common enterprise by all such Defendants.
12   Plaintiff is informed and believes that each of the Defendants herein, including
13   Does 1 through 10, inclusive, is responsible in some capacity for the events
14   herein alleged, or is a necessary party for obtaining appropriate relief. Plaintiff
15   will seek leave to amend when the true names, capacities, connections, and
16   responsibilities of the Defendants and Does 1 through 10, inclusive, are
17   ascertained.
18
19     JURISDICTION & VENUE:
20     5.7. The Court has subject matter jurisdiction over the action pursuant to 28
21   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
22   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
23     6.8. Pursuant to supplemental jurisdiction, an attendant and related cause of
24   action, arising from the same nucleus of operative facts and arising out of the
25   same transactions, is also brought under California’s Unruh Civil Rights Act,
26   which act expressly incorporates the Americans with Disabilities Act.
27     7.9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
28   founded on the fact that the real property which is the subject of this action is


                                             2

     First Amended Complaint
Case 2:20-cv-09097-DMG-PVC Document 39 Filed 05/03/21 Page 6 of 12 Page ID #:376




 1   located in this district and that Plaintiff's cause of action arose in this district.
 2
 3     FACTUAL ALLEGATIONS:
 4     8.10.       Plaintiff went to Los Angelito’s Bakery in September 2020 with
 5   the intention to avail himself of its goods and to assess the business for
 6   compliance with the disability access laws.
 7     9.11.       Los Angelito’s Bakery is a facility open to the public, a place of
 8   public accommodation, and a business establishment.
 9     10.12.      Unfortunately, on the date of the plaintiff’s visit, the defendants
10   failed to provide wheelchair accessible paths of travel in conformance with
11   the ADA Standards as it relates to wheelchair users like the plaintiff.
12     11.13.      Los Angelito’s Bakery provides paths of travel to its customers
13   but fails to provide any wheelchair accessible paths of travel.
14     12.14.      A couple of problems that plaintiff encountered is that the ramp
15   that runs up to the entrance did not have a level landing. What is more, the
16   ramp had a slope that was too steep for plaintiff.
17     15. Plaintiff believes that there are other features of the paths of travel that
18   likely fail to comply with the ADA Standards and seeks to have fully
                                                                                             Formatted: Font: Times New Roman, 14 pt, Kern at 8 pt
19   compliant paths of travel available for wheelchair users.
20     13.16.      Since Plaintiff’s visit, Defendant has installed a portable ramp as
21   an alternative path of travel. However, the portable ramp provided by
22   Defendants is also inaccessible as it is narrower than 30” wide and its running
23   slope exceeds 5%. As a wheelchair user, Plaintiff requires ramps to be
24   sufficiently wide and level to safely and effectively use them.”
25     14.17.      On information and belief, the defendants currently fail to
26   provide wheelchair accessible paths of travel.
27     15.18.      Additionally, on the date of the plaintiff’s visit, the defendants
28   failed to provide wheelchair accessible entrance door hardware in


                                               3

     First Amended Complaint
Case 2:20-cv-09097-DMG-PVC Document 39 Filed 05/03/21 Page 7 of 12 Page ID #:377




 1   conformance with the ADA Standards as it relates to wheelchair users like the
 2   plaintiff.
 3     16.19.     Los Angelito’s Bakery provides entrance door hardware to its
 4   customers but fails to provide any wheelchair accessible entrance door
 5   hardware.
 6     17. The problem that plaintiff encountered is that the entrance door handles
                                                                                          Formatted: Kern at 8 pt
 7   had pull bar and panel style handles that required tight grasping to operate.
 8     18.20.     Plaintiff believes that there are other features of the entrance door
 9   hardware that likely fail to comply with the ADA Standards and seeks to have
10   fully compliant entrance door hardware available for wheelchair users.
11     21. On information and belief, the defendants currently fail to provide
12   wheelchair accessible entrance door hardware.
13     19.22.     Although Plaintiff did not encounter barrier, the entrance door is
14   inaccessible in that the kickplate has protruding screws and is capped. Plaintiff
15   requires a 10” smooth surface on the push side of the door to have an ADA-
                                                                                          Formatted: Kern at 8 pt
16   compliant entrance door.
17     20.23.     These barriers relate to and impact the plaintiff’s disability.
18   Plaintiff personally encountered these barriers.
19     21.24.     As a wheelchair user, the plaintiff benefits from and is entitled to
20   use wheelchair accessible facilities. By failing to provide accessible facilities,
21   the defendants denied the plaintiff full and equal access.
22     22.25.     The failure to provide accessible facilities created difficulty and
23   discomfort for the Plaintiff.
24     23.26.     Even though the plaintiff did not confront the barrier, the sales
25   counter is inaccessible in that the lowered portion does not extend the full
26   depth of the main sales counter, as required by the ADA. Plaintiff requires an
27   ADA-compliant sales counter to ensure he has sufficient space to place his
28   personal belongings, such as his wallet, ID, credit or debit card, and/or cash,


                                             4

     First Amended Complaint
Case 2:20-cv-09097-DMG-PVC Document 39 Filed 05/03/21 Page 8 of 12 Page ID #:378




 1   when making his purchase, to reach the point-of-sale machine, and to place
 2   and receive his merchandise for purchase.
 3     24.27.        The defendants have failed to maintain in working and useable
 4   conditions those features required to provide ready access to persons with
 5   disabilities.
 6     25.28.        The barriers identified above are easily removed without much
 7   difficulty or expense. They are the types of barriers identified by the
 8   Department of Justice as presumably readily achievable to remove and, in
 9   fact, these barriers are readily achievable to remove. Moreover, there are
10   numerous alternative accommodations that could be made to provide a greater
11   level of access if complete removal were not achievable.
12     26.29.        Plaintiff will return to Los Angelito’s Bakery to avail himself of
13   its goods and to determine compliance with the disability access laws once it
14   is represented to him that Los Angelito’s Bakery and its facilities are
15   accessible. Plaintiff is currently deterred from doing so because of his
16   knowledge of the existing barriers and his uncertainty about the existence of
17   yet other barriers on the site. If the barriers are not removed, the plaintiff will
18   face unlawful and discriminatory barriers again.
19     27.30.        Given the obvious and blatant nature of the barriers and
20   violations alleged herein, the plaintiff alleges, on information and belief, that
21   there are other violations and barriers on the site that relate to his disability.
22   Plaintiff will amend the complaint, to provide proper notice regarding the
23   scope of this lawsuit, once he conducts a site inspection. However, please be
24   on notice that the plaintiff seeks to have all barriers related to his disability
25   remedied. See Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once
26   a plaintiff encounters one barrier at a site, he can sue to have all barriers that
27   relate to his disability removed regardless of whether he personally
28   encountered them).


                                              5

     First Amended Complaint
Case 2:20-cv-09097-DMG-PVC Document 39 Filed 05/03/21 Page 9 of 12 Page ID #:379




 1
 2   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
 3   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
 4   Defendants.) (42 U.S.C. section 12101, et seq.)
 5     28.31.      Plaintiff re-pleads and incorporates by reference, as if fully set
 6   forth again herein, the allegations contained in all prior paragraphs of this
 7   complaint.
 8     29.32.      Under the ADA, it is an act of discrimination to fail to ensure that
 9   the privileges, advantages, accommodations, facilities, goods and services of
10   any place of public accommodation is offered on a full and equal basis by
11   anyone who owns, leases, or operates a place of public accommodation. See
12   42 U.S.C. § 12182(a). Discrimination is defined, inter alia, as follows:
13              a. A failure to make reasonable modifications in policies, practices,
14                 or procedures, when such modifications are necessary to afford
15                 goods,    services,   facilities,   privileges,   advantages,    or
16                 accommodations to individuals with disabilities, unless the
17                 accommodation would work a fundamental alteration of those
18                 services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
19              b. A failure to remove architectural barriers where such removal is
20                 readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
21                 defined by reference to the ADA Standards.
22              c. A failure to make alterations in such a manner that, to the
23                 maximum extent feasible, the altered portions of the facility are
24                 readily accessible to and usable by individuals with disabilities,
25                 including individuals who use wheelchairs or to ensure that, to
26                 the maximum extent feasible, the path of travel to the altered area
27                 and the bathrooms, telephones, and drinking fountains serving the
28                 altered area, are readily accessible to and usable by individuals


                                             6

     First Amended Complaint
Case 2:20-cv-09097-DMG-PVC Document 39 Filed 05/03/21 Page 10 of 12 Page ID #:380




 1                with disabilities. 42 U.S.C. § 12183(a)(2).
 2     30.33.     When a business provides paths of travel, it must provide
 3   accessible paths of travel.
 4     31.34.     Here, accessible paths of travel have not been provided in
 5   conformance with the ADA Standards.
 6     32.35.     When a business provides facilities such as door hardware, it
 7   must provide accessible door hardware.
 8     33.36.     Here, accessible door hardware has not been provided in
 9   conformance with the ADA Standards.
10     34.37.     When a business provides facilities such as sales or transaction
11   counters, it must provide accessible sales or transaction counters.
12     35.38.     Here, accessible sales or transaction counters have not been
13   provided in conformance with the ADA Standards.
14     36.39.     The Safe Harbor provisions of the 2010 Standards are not
15   applicable here because the conditions challenged in this lawsuit do not
16   comply with the 1991 Standards.
17     37.40.     A public accommodation must maintain in operable working
18   condition those features of its facilities and equipment that are required to be
19   readily accessible to and usable by persons with disabilities. 28 C.F.R. §
20   36.211(a).
21     38.41.     Here, the failure to ensure that the accessible facilities were
22   available and ready to be used by the plaintiff is a violation of the law.
23
24
25
26   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH
27   CIVIL RIGHTS ACT (On behalf of Plaintiff and against all Defendants.)
28   (Cal. Civ. Code § 51-53.)


                                             7

     First Amended Complaint
Case 2:20-cv-09097-DMG-PVC Document 39 Filed 05/03/21 Page 11 of 12 Page ID #:381




 1     39.42.        Plaintiff repleads and incorporates by reference, as if fully set
 2   forth again herein, the allegations contained in all prior paragraphs of this
 3   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
 4   that persons with disabilities are entitled to full and equal accommodations,
 5   advantages, facilities, privileges, or services in all business establishment of
 6   every kind whatsoever within the jurisdiction of the State of California. Cal.
 7   Civ. Code §51(b).
 8     40.43.        The Unruh Act provides that a violation of the ADA is a violation
 9   of the Unruh Act. Cal. Civ. Code, § 51(f).
10     41.44.        Defendants’ acts and omissions, as herein alleged, have violated
11   the Unruh Act by, inter alia, denying, or aiding, or inciting the denial of,
12   Plaintiff’s rights to full and equal use of the accommodations, advantages,
13   facilities, privileges, or services offered.
14     42.45.        Because the violation of the Unruh Civil Rights Act resulted in
15   difficulty, discomfort or embarrassment for the plaintiff, the defendants are
16   also each responsible for statutory damages, i.e., a civil penalty. (Civ. Code §
17   55.56(a)-(c).
18
19          PRAYER:
20          Wherefore, Plaintiff prays that this Court award damages and provide
21   relief as follows:
22       1. For injunctive relief, compelling Defendants to comply with the
23   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
24   plaintiff is not invoking section 55 of the California Civil Code and is not
25   seeking injunctive relief under the Disabled Persons Act at all.
26       1.2.        Nominal damages under the Americans with Disabilities Act, in
27   Uzuegbunam v. Preczewski, _ S. C. __, 2021 WL 850106 (March 8, 2021).
28


                                              8

     First Amended Complaint
Case 2:20-cv-09097-DMG-PVC Document 39 Filed 05/03/21 Page 12 of 12 Page ID #:382




 1      2.3.     Damages under the Unruh Civil Rights Act, which provides for
 2   actual damages and a statutory minimum of $4,000 for each offense.
 3      3.4.     Reasonable attorney fees, litigation expenses and costs of suit,
 4   pursuant to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
 5
     Dated: May 3, 2021May 3, 2021April 28, 2021October 1, 2020
 6         CENTER FOR DISABILITY ACCESS
 7
 8                                  By: _______________________
 9                                        Russell HandyTehniat Zaman, Esq.
                                          Attorney for plaintiff
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                          9

     First Amended Complaint
